10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

MC Brands, LLC, a limited liability Case No.: 2:19-cv-00481-JAD-CHW

company,
Plaintiff Remand Order
v. [ECF No. 5]
CWNevada, LLC, a limited liability
company,
Defendant

 

 

MC Brands, LLC, filed this misappropriation of trade-secrets and breach-of-a-licensing-
agreement action based entirely on state-law claims in Nevada State Court. After the state-court
judge granted MC’s motion for a temporary restraining order and Scheduled a preliminary
injunction hearing for April 19, 2019, Defendant CWNevada, LLC removed this case to federal
court, citing diversity jurisdictionl MC promptly moved to remand this case back to state court
under 28 U.S.C. § 1447(0), explaining that complete diversity is lacking because both the
plaintiff and defendants are limited-liability companies that have at least one Nevada-citizen
member.2 CWNevada opposes the motion and argues that this case could have been removed

based on either diversity or federal-question jurisdiction.3

 

lECF No. 1.

2 ECF No. 5. See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
2006) (“like a partnership, an LLC is a citizen of every state of Which its owners/members are
citizens”).

3 ECF No.13.

 

10
11
12
13
14
15
16
17
18
l 19
20
21
22

23

 

 

The burden to establish removal jurisdiction is on the defendant, as the removing party
here.4 Because the defendant has not met that burden, and for the reasons stated on the record
during today’s oral argument on the motion to remand, I remand this case under 28 U.S.C. §
1447(c). ` IT IS THEREFORE ORDERED that

0 Plaintiffs Emergency Motion to Remand [ECF No. 5] is GRANTED; and
0 The Clerk of Court is directed to REMAND this case _back to the Eighth J udicial

District Court for Clark County, Nevada, Case No. A-19-789678-B, Department 11,

and CLOSE THIS CASE.

` Dated: April 12, 2019

 

nn _fer Dorsey

 

 

4 See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The ‘strong presumption’ against
removal jurisdiction means that the defendant always has the burden of establishing that removal
is proper.). '

 

